DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 January 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Office.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Zhamu et al. (US Patent # 10,008,723, hereinafter referred to as ‘723), Konishi et al. (US 2018/0277829, hereinafter referred to as “Konishi”) and Zhamu et al. (US Patent #9,564,656, hereinafter referred to as ‘656).
‘723 teaches a graphene wrapped electrode active material for battery applications (Abstract). However, ‘723 does not teach that the graphene material is hole-doped graphene with an anion. Additionally, ‘723 does not teach a method of making hole-doped graphene by bringing graphene into contact with a two-coordinate boron cation.
Konishi teaches a graphene/positive electrode active material composite particle for lithium ion batteries (Abstract). However, Konishi does not teach that the graphene material is hole-doped graphene with an anion. Additionally, Konishi does not teach a method of making hole-doped graphene by bringing graphene into contact with a two-coordinate boron cation.
At the time of filing no prior art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767